Name: Commission Regulation (EEC) No 2320/91 of 31 July 1991 laying down the detailed rules for the second free supply of bone-in beef to the Soviet Union as provided for in Council Regulation (EEC) No 598/91 on urgent action for the supply of agricultural and medical products intended for the people of the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: political geography;  trade policy;  cooperation policy;  animal product;  Europe
 Date Published: nan

 Avis juridique important|31991R2320Commission Regulation (EEC) No 2320/91 of 31 July 1991 laying down the detailed rules for the second free supply of bone-in beef to the Soviet Union as provided for in Council Regulation (EEC) No 598/91 on urgent action for the supply of agricultural and medical products intended for the people of the Soviet Union and amending Regulation (EEC) No 569/88 Official Journal L 213 , 01/08/1991 P. 0053 - 0057COMMISSION REGULATION (EEC) No 2320/91 of 31 July 1991 laying down the detailed rules for the second free supply of bone-in beef to the Soviet Union as provided for in Council Regulation (EEC) No 598/91 on urgent action for the supply of agricultural and medical products intended for the people of the Soviet Union and amending Regulation (EEC) No 569/88THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of the Soviet Union (1), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rate to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 598/91 provides for an emergency measure for the free supply of agricultural products to the Soviet Union; whereas the delivery costs of these goods are to be paid by the European Community; whereas, with a view to implementing that emergency measure, detailed rules of application should be laid down for the beef sector; Whereas a first free supply of 5 000 tonnes of bone-in beef was already provided for in Commission Regulation (EEC) No 1513/91 (4); Whereas in view of the size and location of the Community intervention stocks of beef it is appropriate to release a second batch of a total of 3 000 tonnes of forequarters and hindquarters stored in Germany for the purpose of the emergency measure referred to above; Whereas, in order to ensure that the meat reaches its destination at the lowest possible cost, an invitation to tender should be opened; whereas, in the light of the urgency of the operation, it should be provided that the meat is delivered in the Soviet Union before 20 September 1991; Whereas appropriate arrangements governing the lodging of securities and contracts should ensure the proper execution of the delivery operation; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (5), as last amended by Regulation (EEC) No 2212/91 (6); whereas the Annex to the said Regulation setting out the entries to be made should be expanded; whereas, furthermore, proof that the beef concerned has been taken over by the Soviet Government shall be provided by way of a special certificate; Whereas the conversion rate to be used for the delivery costs referred to in Article 2 (2) (e) as well as for the securities referred to in Article 2 (2) (c) and in Article 4 (2) must be determined; whereas, with a view to an approach which is more balanced and more in line with the economic facts determining such costs, the exchange rates published in the Annex to Commission Regulation (EEC) No 2024/91 (7) of 11 July 1991 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts should be applied; Whereas, according to the non-commercial character of this delivery operation no export refund and no monetary compensatory amounts should be paid on the exported meat; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee foreseen in Article 5 (2) of Regulation (EEC) No 598/91, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is opened for fixing the delivery costs of 1 500 tonnes of forequarters and 1 500 tonnes of hindquarters taken over before 1 May 1991 by the French intervention agency and held in the cold stores mentioned in Annex I. 2. The meat shall be delivered to the cold stores mentioned in Annex II in accordance with Regulations (EEC) No 598/91, (EEC) No 569/88 and the provisions of this Regulation. Article 2 1. Tenders shall arrive in writing at the French intervention agency, the address of which is given in Annex III, before 12 noon on 8 August 1991. Tenders submitted on or before that date shall be considered as having been submitted simultaneously. 2. In order to be deemed valid for consideration the tender must: (a) specify the name and address of the tenderer; (b) relate to the total quantity referred to in Article 1 (1); (c) be supported by a security of ECU 100 per tonne in favour of the intervention agency; (d) be accompanied by a written commitment from the tenderer to deliver before 20 September 1991 to the Soviet cold store referred to in the Annex II all the meat in the same state as taken over from the intervention cold store; (e) specify the amount in ecus required for delivering the meat from loading bay of the Community stores to the Soviet cold store concerned, delivered at the unloading bay of that cold store. Except in cases of force majeure the successful tenderer shall bear all risk related to the transport and delivery of the meat, in particular in respect of loss and deterioration of the products. The amount in ecus referred to in subparagraph (e) shall include any veterinary charges directly related to the destocking operations as well as the handling costs for loading the transport means concerned. 3. By way of derogation from Article 2 of Regulation (EEC) No 1676/85 the ecu amounts referred to in paragraph 2 as well as in Article 4 (2) shall be converted into national currencies by applying the conversion rates published in the Annex to Regulation (EEC) No 2024/91. Article 3 1. The French intervention agency shall forward to the Commission by telex, not later than 24 hours after the expiry of the deadline fixed for the submission of tenders, all the tenders which meet the requirements laid down in Article 2. 2. On the basis of the tenders forwarded, the Commission may decide - to make no award, or - to fix a maximum amount for the delivery costs. 3. Where a maximum amount is fixed for delivery costs, only the tender specifying the lowest amount under Article 2 (2) (e) shall be accepted. Where several tenders specify the same lowest amount, lots shall be drawn in order to determine the tender to be accepted. 4. As soon as possible after the adoption of the Decision, pursuant to paragraphs 2 and 3, the intervention agency shall inform all tenderers by written telecommunication of the outcome of their participation in the tendering procedure and shall notify the successful tenderer of the award to him of the contract to deliver the meat. Article 4 1. The security specified in Article 2 (2) (c) shall be released forthwith, if the tender is not accepted. The primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (8) shall be: (a) a requirement not to withdraw the tender; (b) lodging of the delivery security referred to in paragraph 2 for the quantity provided in Article 1 (1) of this Regulation by the stipulated time limit; (c) taking over before 30 August 1991 of the quantity for which the security under (b) has been lodged. 2. Before the meat is taken over the successful tenderer shall lodge with the French intervention agency and in respect of each quantity which he takes over, a security of an amount equal to ECU 3 000 per tonne. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of all the meat as specified in paragraphs 4 and 5. 3. The successful tenderer shall take delivery of the goods in accordance with intervention agency rules for release from storage. 4. The security specified in paragraph 2 shall be released and the amount specified in Article 2 (2) (e) shall be paid to the successful tenderer on presentation of proof that all the meat referred to in Article 1 (1) has been delivered according to this Regulation at the Soviet cold store mentioned in Annex II, before 20 September 1991 in the same state as taken over from the intervention cold store. 5. The transport document together with the taking over certificate given in Annex IV duly filled in, stamped and signed by a person representing 'central Commission' (9), shall constitute the proof referred to in paragraph 4. The proof must be presented to the French intervention agency not later than 1 October 1991. Article 5 The removal order referred to in Article 3 of Regulation (EEC) No 569/88 and the export declaration shall bear the following additional words: 'Emergency action for the Soviet Union. Products on which no refunds or monetary compensatory amounts shall be paid (Regulation (EEC) No 2320/91)'. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 'Products to be exported in the same state as that in which they were removed from intervention stock', the following item and footnote are added: '97. Commission Regulation (EEC) No 2320/91 of 31 July 1991 laying down certain detailed rules for the second supply of beef to the Soviet Union as provided in Council Regulation (EEC) No 598/91 (97). (97) OJ No L 213, 1. 8. 1991, p. 53.' Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 19. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 141, 5. 6. 1991, p. 24. (5) OJ No L 55, 1. 3. 1988, p. 1. (6) OJ No L 203, 26. 7. 1991, p. 47. (7) OJ No L 190, 15. 7. 1991, p. 42. (8) OJ No L 205, 3. 8. 1985, p. 5. (9) Central Commission for the Organization of the Implementation of Foreign Humanitarian Aid. The Kremlin, Moscow, USSR (tel. 206 68 13; telex 412895; telefax 9752253). Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I Lista de las partidas de carne de vacuno almacenadas en los depÃ ³sitos indicados a continuaciÃ ³n Fortegnelse over partier af frosset oksekoed, der er oplagret foelgende steder Aufstellung der Partien von Rindfleisch, die in den nachfolgenden Kuehlhaeusern lagern Ã ssÃ ­Ã ¡Ã ªÃ ¡Ã ² Ã °Ã ¡Ã ±Ã ´ssaeÃ ¹Ã ­ Ã ¢Ã ¯aassÃ ¯Ã µ Ã ªÃ ±Ã Ã ¡Ã ´Ã ¯Ã ² Ã µÃ °Ã ¯Ã ªaaÃ ©Ã ¬Ã Ã ­Ã ¯Ã µ Ã ³Ã ´Ã ¯Ã µÃ ² Ã ¡Ã ªueÃ «Ã ¯Ã µÃ ¨Ã ¯Ã µÃ ² Ã ·Ã ¾Ã ±Ã ¯Ã µÃ ² List of lots of frozen beef stored in the following warehouses Liste des lots de viande bovine stockÃ ©e dans les entrepÃ ´ts suivants Elenco delle partite di carni bovine immagazzinate nei seguenti depositi Lijst van de partijen rundvlees in de onderstaande vrieshuizen Lista dos lotes de carne de bovino armazenada nos entrepostos seguintes Nombre y direcciÃ ³n del depÃ ³sito Cuartos traseros (toneladas) Cuartos delanteros (toneladas) Oplagringsstedets navn og adresse Bagfjerdinger (tons) Forfjerdinger (tons) Name und Anschrift des Kuehlhauses Hinterviertel (Tonnen) Vorderviertel (Tonnen) ¼Ã ­Ã ¯Ã ¬Ã ¡ Ã ªÃ ¡Ã © aeÃ ©aaÃ ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¡Ã °Ã ¯Ã ¨Ã §Ã ªaaÃ µÃ ´Ã ©Ã ªÃ ¯Ã ½ Ã ·Ã ¾Ã ±Ã ¯Ã µ Ã Ã °ssÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) AAÃ ¬Ã °Ã ±ueÃ ³Ã ¨Ã ©Ã ¡ Ã ´Ã Ã ´Ã ¡Ã ±Ã ´Ã ¡ (Ã ´ueÃ ­Ã ¯Ã ©) Name and address of storage place Hindquarters (tonnes) Forequarters (tonnes) Nom et adresse de l'entrepÃ ´t Quartiers arriÃ ¨re (tonnes) Quartiers avant (tonnes) Nome e indirizzo del deposito Quarti posteriori (tonnellate) Quarti anteriori (tonnellate) Plaats en naam van de opslagplaats Achtervoeten (ton) Voorvoeten (ton) Nome e endereÃ §o do entreposto Quartos traseiros (toneladas) Quartos dianteiros (toneladas) (1) (2) (3) Strasbourg 102,600 120,000 Belfort 130,100 59,800 Nancy 179,400 58,900 Metz - 77,400 Bar-le-Duc 122,400 - Rouvroy-sur-Audry 76,800 158,300 Petite-Synthe 81,500 200,000 Dun-le-Palestel - 241,900 ChamaliÃ ¨res 124,100 - Migennes 91,100 99,500 Vitry-le-FranÃ §ois 41,200 91,700 ChÃ ¢teauroux 277,200 - Nevers 21,500 - Lyon/Gerland 40,000 157,400 Limoges - 100,000 ChÃ ¢lon-sur-SaÃ ´ne 140,800 - Arras Saint-Laurent 71,300 135,100 1 500,000 1 500,000 (1) Ulitsa Nikolaya Ostrovskovo 59, 300016 Tula, USSR ANNEX II Cold stores located in Tula, USSR and quantities to be delivered thereto Tulaoblaptmiasomoltorg, (1) Kirvoluchye Station, Moskovskaya Zhelezhnaya Doroga No: 2217 Code: 8908 USSR 3 000 tonnes Ã Ã Ã Ã Ã Ã Ã Ã Ã  ANEXO III - BILAG III - ANHANG III - III - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III DirecciÃ ³n del organismo de intervenciÃ ³n - Interventionsorganets adresse - Anschrift der Interventionsstelle - AEÃ ©aaÃ µÃ ¨Ã ½Ã ­Ã ³aaÃ ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±aaÃ ¬Ã ¢UEÃ ³aaÃ ¹Ã ² - Address of the intervention agency - Adresse de l'organisme d'intervention - Indirizzo dell'organismo d'intervento - Adres van het interventiebureau - EndereÃ §o do organismo de intervenÃ §ao FRANCE: OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l.: 45 38 84 00; tÃ ©lex: 260643) ANNEX IV TAKING-OVER CERTIFICATE I, the undersigned: (surname, first name, business name) acting for 'Central Commission' on behalf of the Soviet Government, hereby certify that the goods listed below, having been delivered under Commission Regulation (EEC) No 2320/91 have been taken over: - Place and date of take-over: - Type of product: - Tonnage, weight taken over (gross): - Packaging: - Number of quarters: Observations: